DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed July 12, 2021 has been entered.  Claims 1-4, 6-14, 16-17, and 19-22 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-12, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan) 
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi) 
Palmer (U.S. 2007/0286959 A1) (hereinafter – Palmer)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.).
Re. Claims 1, 21, and 22: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising: 

a pressure sensor disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
a signal transmitting member coupled to the pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24).  
While McGowan does teaches that silicone is well-known in the art to be a hydrophilic coating (Paragraph 0076), McGowan does not teach a hydrophilic silicone coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment).
	Moriuchi teaches a pressure sensing guidewire having a hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment).  Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan to incorporate having a hydrophilic coating disposed along an inner surface of the housing region as taught by Moriuchi, the motivation being that an inner wall surface of the housing with hydrophilic properties prevents air from remaining on the inner wall surface, whereby no stagnant air accumulates and the pressure transmission characteristics can therefore be improved and safety is ensured in that no air penetrates into the blood vessel (Col. 7, lines 26-32).
	McGowan and Moriuchi do not teach the invention wherein the hydrophilic silicone includes an air bubble destabilizing additive.

Applicant has not ascribed any particular criticality to the requirement of the hydrophilic silicone coating to be specifically either PMA or PVP; thus, it would have been an obvious matter of design choice to utilize either PMA or PVP since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose that the device would perform equally well with either designs.   Absent a teaching as to the criticality that the coating is required to be PMA or PVP, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Applicant has not ascribed any particular criticality to the requirement of the hydrophilic silicone coating to be specifically either PMA or PVP; thus, it would have been an obvious matter of design choice to utilize either PMA or PVP since Applicant has not disclosed that this limitation solves any stated problem or is for any particular purpose that the device would perform equally well with either designs.   Absent a teaching as to the criticality that the coating is required to be PMA or PVP, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
	McGowan, Moriuchi, and Palmer do not teach the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating.
	Boyle Jr. teaches the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating (Paragraph 0153: “…in some examples, it may be desirable for portions of the medical tube's inner surface to not be coated with a friction-reducing layer”).  Boyle Jr. teaches analogous art in the technology of insertable catheters having tools at the distal tip and hydrophilic coatings.
Both McGowan and Moriuchi teach devices which enable fluid flow within a portion of the housing.  It would have been obvious to one having skill in the art before the effective filing date to have modified McGowan, Moriuchi, and Palmer to have included an inner surface of the proximal region to be free of hydrophilic silicone coating as taught by Boyle Jr., the motivation being that the absence of such a coating allows for a portion of the device to be fluidly sealed or fluidly coupled to other devices (Paragraph 0154).  Furthermore, absent a teaching as to the criticality of an inner surface of the 
	Re. Claim 2: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire wherein the pressure sensor includes an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor).
	Re. Claim 3: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire wherein the signal transmitting member includes an optical fiber (Fig. 1, the signal transmitting member being a fiber optic cable 24).
	Re. Claim 4: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 –established as being able to have a hydrophilic coating – extending both proximally and distally of the sensor port). 
	Re. Claim 6: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire further comprising a centering member coupled to the signal transmitting member (Paragraph 0036, lines 4-9, an attachment member circumferentially disposed to the optical fiber and secured to the inner surface, performing the same function as a centering member).
Re. Claim 10: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire wherein the tubular member has a first wall thickness along the housing region, wherein the tubular member has a second wall thickness along the proximal region, and wherein the first wall thickness is smaller from the second wall thickness (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region).
	Re. Claim 11: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire further comprising a centering member coupled to the signal transmitting member at a position adjacent to the pressure sensor (Fig. 1, an attachment member 26 serving the same function as a centering member coupled to the signal transmitting member 24 at a position adjacent to the pressure sensor 20).
	Re. Claim 12: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan further teaches the pressure sensing guidewire further comprising a tip member coupled to the housing region and extending distally therefrom (Fig. 1, a tip member 30 coupled to the housing region 52 and extending distally therefrom).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Palmer (U.S. 2007/0286959 A1) (hereinafter – Palmer)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.) 
Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall).
Re. Claims 7-9: McGowan, Moriuchi, Palmer, and Boyle Jr. teach the pressure sensing guidewire according to claim 1.  McGowan, Moriuchi, Palmer, and Boyle Jr. do not teach the pressure sensing guidewire wherein the hydrophilic silicone coating is designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 50 degrees or less (as in claim 7), of about 30 degrees or less (as in claim 8), or of about 10 degrees or less (as in claim 9).
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees).  Therefore, Parakka teaches a hydrophilic silicone coating having a contact angle of about 5 degrees, which reads on contact angles of about 50 degrees or less, of about 30 degrees or less, or of about 10 degrees or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan, Moriuchi, Palmer, and Boyle Jr. to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 50 degrees or less, of about 30 degrees or less, or of about 10 degrees or less, as taught by Parakka as evidenced by Goodall, the motivation being that a superhydrophilic surface has the benefits of significantly reducing retention of human pathogenic microorganisms on the surface (Parakka, paragraph 0006) and providing anti-thrombogenic properties (Parakka, Abstract).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
 Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall).
Re. Claim 13: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising: 
a tubular member having a proximal region and a housing region (Fig. 1, a tubular member 12 having a proximal portion 14 and housing region 52); 
wherein the tubular member has a reduced wall thickness along the housing region (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region); 
an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor) disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
an optical fiber coupled to the optical pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24 extending proximally from the pressure sensor).  
McGowan does not teach a hydrophilic coating disposed along an inner surface of the housing region.  McGowan also does not teach the hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic coating is designed so that blood contacting a surface of the hydrophilic coating has a contact angle of about 30 degrees or less.
Moriuchi teaches a pressure sensing guidewire having a hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment). Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.

McGowan and Moriuchi do not teach the pressure sensing guidewire wherein the hydrophilic silicone coating is designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less.
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by evidence in Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees). Therefore, the superhydrophilic silicone surface in the invention of Parakka teaches a hydrophilic silicone coating having a contact angle of about 5 degrees, which reads on contact angles of about 30 degrees or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan and Moriuchi to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less or of about 10 degrees or less as taught by Parakka as evidenced by Goodall, the motivation being that a superhydrophilic surface has the benefits of significantly reducing retention of human pathogenic microorganisms on the surface (Parakka, paragraph 0006) and providing anti-thrombogenic properties (Parakka, Abstract).

Re. Claim 14: McGowan, Moriuchi, and Parakka with further evidence by Gooddall teach the invention according to claims 13. Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 -established as being able to have a hydrophilic coating -extending both proximally and distally of the sensor port).

Claims 16, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
McGowan et al. (U.S. 2014/0350414 A1) (hereinafter – McGowan)
Moriuchi et al. (U.S. 5097841) (hereinafter – Moriuchi)
Boyle Jr. et al. (U.S. 2020/0038563 A1) (hereinafter – Boyle Jr.)
Parakka et al. (U.S. 2012/0136087 A1) (hereinafter – Parakka) as evidenced by Goodall et al. (U.S. 2012/0209090 A1) (hereinafter – Goodall).
Re. Claim 16: McGowan teaches a pressure sensing guidewire (Abstract, lines 3-6, a pressure sensing guidewire), comprising:
a tubular member having a proximal region and a housing region (Fig. 1, a tubular member 12 having a proximal portion 14 and housing region 52); 
an optical pressure sensor (Paragraph 0035, lines 1-7, the pressure sensor can be an optical pressure sensor) disposed within the housing region (Fig. 1, a pressure sensor 20 disposed within the housing region 52); 
an optical fiber coupled to the optical pressure sensor and extending proximally therefrom (Fig. 1, a fiber optic cable 24 extending proximally from the pressure sensor).  
McGowan does not teach a hydrophilic coating disposed along an inner surface of the housing region.  
Moriuchi teaches a pressure sensing guidewire having a hydrophilic coating disposed along an inner surface of the housing region (Col. 3, lines 41-43, the inner wall of surface of the housing is treated with a hydrophilic treatment). Moriuchi teaches analogous art in the technology of measuring blood pressure directly from intravenous blood flow.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan to incorporate having a hydrophilic coating disposed along an inner surface of the housing region as taught by Moriuchi, the motivation being that an inner wall surface of the housing with hydrophilic properties prevents air from remaining on the inner wall surface, whereby no stagnant air accumulates and the pressure transmission characteristics can therefore be improved and safety is ensured in that no air penetrates into the blood vessel (Col. 7, lines 26-32).

Boyle Jr. teaches the invention wherein an inner surface of the proximal region is free of the hydrophilic silicone coating (Paragraph 0153: “…in some examples, it may be desirable for portions of the medical tube's inner surface to not be coated with a friction-reducing layer”).  Boyle Jr. teaches analogous art in the technology of insertable catheters having tools at the distal tip and hydrophilic coatings.
Both McGowan and Moriuchi teach devices which enable fluid flow within a portion of the housing.  It would have been obvious to one having skill in the art before the effective filing date to have modified McGowan in view of Moriuchi to have included an inner surface of the proximal region to be free of hydrophilic silicone coating as taught by Boyle Jr., the motivation being that the absence of such a coating allows for a portion of the device to be fluidly sealed or fluidly coupled to other devices (Paragraph 0154).  Furthermore, absent a teaching as to the criticality of an inner surface of the proximal region being free of a hydrophilic silicone coating, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.
Although Boyle is silent regarding the distance of the end position of the inner hydrophilic silicone coating relative to a distal end of the housing region, Boyle teaches that such a coating is for the purpose of fluidly coupling other devices (Paragraph 0154).  It would have been obvious to one having skill in the art before the effective filing date to have modified the end position of the inner hydrophilic silicone coating to be at the required position of 2-10 cm, since this is a result-effective variable that contributes to the coupling/sealing capability of the device.

McGowan, Moriuchi, and Boyle Jr. do not teach the invention comprising a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic coating is designed so that blood contacting a surface of the hydrophilic coating has a contact angle of about 10 degrees or less.
Parakka teaches a superhydrophilic silicone coating (Paragraph 0009, a silicone material capable of forming a superhydrophilic surface), and the definition of superhydrophilic is defined by evidence in Goodall (Paragraph 0096, superhydrophilic surfaces are defined by contact angles of less than about 5 degrees). Therefore, the superhydrophilic silicone surface in the invention of Parakka teaches a hydrophilic silicone coating having a contact angle of about 10 degree or less.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify McGowan, Moriuchi, and Boyle Jr. to incorporate a hydrophilic silicone coating designed so that blood contacting a surface of the hydrophilic silicone coating has a contact angle of about 30 degrees or less or of about 10 degrees or less as taught by Parakka as evidenced by 
Re. Claim 17: McGowan, Moriuchi, Boyle, and Parakka with further evidence by Goodall teach the invention according to claim 16.  Moriuchi further teaches the pressure sensing guidewire wherein a sensor port is formed in the housing region that is positioned adjacent to the pressure sensor (Col. 4, lines 7-14, a through-hole between pressure sensor and fluid chamber, i.e., sensor port adjacent to pressure sensor) and wherein the hydrophilic silicone coating extends proximally of the sensor port (Fig. 1, the fluid chamber 15 –established as being able to have a hydrophilic coating – extending both proximally and distally of the sensor port).  
Re. Claim 19: McGowan, Moriuchi, Boyle, and Parakka with further evidence by Goodall teach the invention according to claim 16.  McGowan further teaches the invention wherein the tubular member has a first wall thickness along the housing region, wherein the tubular member has a second wall thickness along the proximal region, and wherein the first wall thickness is smaller than the second wall thickness (Paragraph 0037, lines 1-9, the tubular member having a thinned wall, implying first and second wall thicknesses, that defines the housing region).
Re. Claim 20: McGowan, Moriuchi, Boyle, and Parakka with further evidence by Goodall teach the invention according to claim 16.  McGowan further teaches the pressure sensing guidewire further comprising a hydrophobic coating disposed along an outer surface of the tubular member (Paragraph 0076, lines 1-11, a lubricious coating of the exterior surface of the guidewire may be a hydrophobic coating).

Response to Arguments

Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.
With regards to Applicant’s arguments to claim 13: additional citation has been provided in McGowan which read upon the requirements of amended claim 13 (see updated rejection).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617.  The examiner can normally be reached on Mon-Fri 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791